DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022, has been entered.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 2, 5, 7, 8, 20, 22, 24, 25, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. While the instant claim 1 broadly recites a substrate including a bonding region, the original disclosure does not fully support such scope,  bur  rather describes the structure set forth in claim 1 specifically for the substrate having a patterned plurality of wells, with the bonding region being arranged around the plurality of depressions / wells [that is, on the periphery of the top surface of the substrate. Moreover the original specification explains that the water-soluble protective coating 24 is selectively deposited between adjacent depressions 14, 14', but not at the edge/periphery of the patterned substrate 12 where the bonding region 25 is located. Additionally, the lid is disclosed to include a top portion 27 and sidewall(s) 29, and specifically the sidewalls of the lid must be bonded to the bonding region 25 of the patterned substrate 12 through the spacer layer 28. Figures 5G-5H further illustrate that the space layer 28 being positioned on top of the bonding region 18.  Thus, the instant claim 1 covers a significantly broader scope than that sufficiently supported by the original specification.  Therefore, the instant claims are not commensurate in scope with the original specification
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 2, 5, 7, 8, 20, 22, 24, 25, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	In claim 1, it is unclear from the claim language how the spacer layer, being positioned between the substrate with the bonding region and the lid, can form the side walls of the flow cell and, on the other hand, also define the flow channel between the lid and the substrate. In this connection, it is unclear how the side walls of the flow cell must be structurally inter-related with the ‘boundary’ of the flow channel, as recited.  
	In claims 2, 27 and 29, it is unclear how the implied method of creating [‘making’] the implied covalent bonds, must effect the structure of the claimed apparatus. 
	Claim 22 appears to improperly re-define the features recited in claim  20, without setting forth any structural inter-relationships between many over-lapping features. 
	Claim 25 appears to attempt improper broadening of the structure set forth in claim 1, by reciting one mixed layer instead of two separate layers recited in claim 1. 

	 		                         Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the structure set forth in claim 1 where the substrate is non-patterned, as recited in claim 8, must be clearly shown and properly referenced , or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of the new grounds of rejection.   	 
Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798